


110 HR 2165 IH: To establish a grant program to assist in the provision

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2165
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Moore of Kansas
			 (for himself, Mrs. McCarthy of New
			 York, Ms. Shea-Porter,
			 Mr. Hare, Mr. Manzullo, Mr.
			 Poe, and Mr. Ramstad)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To establish a grant program to assist in the provision
		  of safety measures to protect social workers and other professionals who work
		  with at-risk populations.
	
	
		1.Short titleThis Act may be cited as the Teri
			 Zenner Social Worker Safety Act.
		2.FindingsCongress finds the following:
			(1)According to the
			 Occupational Safety and Health Administration, some 2 million American workers
			 are victims of job-related violence each year.
			(2)On August 17, 2004, Teri Zenner, a social
			 worker and case manager with Johnson County Mental Health Center, was stabbed
			 and killed during a routine, in-home visit with a client.
			(3)Based on OSHA’s
			 most recently published Guidelines for Preventing Workplace Violence for
			 Health Care & Social Service Workers, 48 percent of all non-fatal
			 injuries from occupational assaults and violent acts occurred in the fields of
			 health care and social services.
			(4)A major study by the American Federation of
			 State, County, and Municipal Employees, found that 70 percent of front-line
			 child welfare workers had been victims of violence or threats in the line of
			 duty. A review of the 585 exit interviews found that 90 percent of former child
			 welfare workers experienced verbal threats, 30 percent experienced physical
			 attacks, and 13 percent had been threatened with weapons.
			(6)Based on 2000
			 Bureau of Labor Statistics findings, social service workers in the public
			 sector, including social workers and case workers, are approximately 7 times
			 more likely to be the victims of violent assaults while at work than are
			 workers in the private sector.
			(7)States such as
			 California, New Jersey, and Washington, and the National Association of Social
			 Workers, have all developed various safety programs with safety guidelines for
			 social workers and case workers to follow while in the course of their
			 employment;
			(8)Social workers and
			 case workers elevate service to others above self-interest, and draw on their
			 knowledge, values and skills to help people in need and to address social
			 problems. Job-related violence against social workers and case workers affects
			 these hard-working and dedicated individuals, their families, their clients,
			 and their communities throughout the United States;
			(9)There is a need to
			 increase public awareness and understanding of job-related violence in the
			 field of social services and to meet the needs of social workers and case
			 workers in preventing such violence. Although not every incident of job-related
			 violence can be prevented, many can, and the severity of injuries sustained by
			 social workers and case workers can be reduced.
			3.Social worker
			 safety grant program
			(a)Grants
			 authorizedThe Secretary of Health and Human Services (the
			 Secretary), through the Substance Abuse and Mental Health
			 Services Administration, is authorized to award grants to States to provide
			 safety measures to social workers and other professionals working with violent,
			 drug-using, or other at-risk populations.
			(b)Use of
			 fundsGrants awarded pursuant to subsection (a) may be used to
			 provide or support the following safety measures:
				(1)The procurement and installation of safety
			 equipment, including communications systems, such as GPS tracking devices and
			 GPS cell telephones to assist agencies in locating staff, and any technical
			 assistance and training for safety communications.
				(2)Training exercises
			 for self-defense and crisis management.
				(3)Facility safety
			 improvements.
				(4)The provision of
			 pepper spray for self-defense.
				(5)Training in
			 cultural competency, including linguistic training, and training on strategies
			 for de-escalating a situation that could turn volatile.
				(6)Training to help
			 workers who work with mentally ill community or that have behavioral problems
			 and need help coping.
				(7)Educational resources and materials to
			 train staff on safety and awareness measures.
				(8)Other activities
			 determined by the Secretary to be safety training.
				(c)Application
				(1)In
			 generalA State seeking a grant under subsection (a) shall submit
			 an application to the Secretary, at such time, in such manner, and accompanied
			 by such additional information as the Secretary may require.
				(2)ContentsEach
			 application submitted pursuant to paragraph (1) shall—
					(A)describe the type of agencies that will be
			 receiving funding from the grant and type of work done by such agencies;
					(B)describe the
			 specific activities for which assistance under this section is sought and
			 include a program budget; and
					(C)contain an
			 assurance that the applicant will evaluate the effectiveness of the safety
			 measure provided with funds received under the grant;
					(d)PriorityIn
			 awarding grants under subsection (a), the Secretary shall give priority to
			 those applicants that—
				(1)demonstrate the
			 greatest need based on documented incidents; and
				(2)seek to provided
			 assistance to multiple agencies.
				(e)Quality
			 assurance and cost-effectivenessThe Secretary shall establish
			 guidelines for assuring the cost-effectiveness and quality of the safety
			 measures funded under this section.
			(f)Technical
			 assistanceThe Secretary may provide technical assistance to
			 grant recipients with respect to planning, developing, and implementing safety
			 measures under the grant.
			(g)Report
			 requirementStates receiving
			 grants shall file with the Secretary, not later than 2 years after the receipt
			 of the grant, information that includes—
				(1)an assessment of
			 the activities funded in whole or in part with such grant;
				(2)the range and scope
			 of training opportunities, including numbers and percentage of social workers
			 engaged in the training programs funded in whole or in part by such grant;
			 and
				(3)the incidence of
			 threats to social workers, if any, and the strategies used to address their
			 safety.
				(h)Non-Federal
			 shareFor any State receiving
			 a grant under this section, the non-Federal share of any program to provide
			 safety measures shall be 50 percent.
			(i)Authorization of
			 AppropriationsThere is authorized to be appropriated to the
			 Secretary of Health and Human Services $5,000,000 for each of fiscal years 2008
			 through 2012 to carry out this Act.
			
